DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant argument’s remarks filed 09/30/2021 have been fully considered. 
In response to applicant’s arguments, with respect to the rejection of claims under 35 U.S.C. § 103 have been fully consider. The rejection made in the previous rejection has been withdrawn. 
Examiner notes that the amended claims raised new issues that have been addressed in the current office action.

Examiner Remarks: Claim interpretation
Webster dictionary defines paraphrases (noun) as an instance of expressing something in different words. In addition, the applicant specification in pg. 9 last para. –pg. 10 1st partial para.  discloses …This system operates by using the generated seed lexicon 152 to extract bilingual correspondences 154 from a bilingual corpus, as indicated at 158, identifying phrases and words in Language A that correspond to the same phrase or word in the Language B, and finally pivoting, at 160 on the common phrase or word in order to extract all of the Language A words and phrases as paraphrases of each other to generate an expansion 162 of the seed lexicon 152... Examiner notes that the claim term paraphrase as recited in the claim and in view, applicant specification is simply a translation of words from one language to another using a different word on than the first language as a translated second language paraphrased (i.e. translated term or term with a similar meaning). 
The examiner further notes, it is improper to limit preferred embodiments from the specification into a claim when the claim language itself is not so limited, see MPEP 2111. The specification must include a “clear and unmistakable disclaimer” of the scope if the applicant wants the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 15 and 23 recite the limitations “(i) accessing a bilingual corpus of documents, wherein the bilingual corpus includes a plurality of complete sentences, wherein each of the complete sentences is stored in both the first language and a second language that is different than the first language to form a parallel corpus of sentences; -2-(ii) after accessing the bilingual corpus of documents, extracting distinct new words in the second language from the bilingual corpus that correspond to distinct words in the first language in the set of sentiment-containing seed words, the distinct new words in the second language being synonyms for the distinct words in the first language, and (iii) after extracting the words in the second language, translating each of the distinct new words in the second language extracted from the bilingual corpus into distinct new words in the first language, wherein the translated words are new synonyms each of the sentiment-containing words in the first language and are compiled into the first expanded set of sentiment-containing seed words in the first language, wherein the translated words expand the size of unique sentiment-containing seed words in the first language with new synonyms of each of the sentiment-containing words in the first language; and storing the first expanded set of sentiment-containing seed words on a non-transitory computer-readable medium” includes elements that were not disclosed as part of the original disclosure and thus considered new matter; because the written description does not disclose the recited method for extracting new synonyms from a bilingual corpus used to translate the extracted new words as recited by the newly amended claim limitations. Specifically, the process for expanding the set of seed words is recited original as process for exacting words from a bilingual corpus that are generating by pivoting words in the second language, as part of the originally disclosed claims filed 10/19/2012; and the applicant’s specification merely discloses the use of a WordNet lexical database to extract synonyms for each word in the seed lexicon, in pg. 9, 1st para.  The disclosure does not appear to provide sufficient support for the amended claim limitation and thus fails to comply with the written description requirement.
Regarding claims 16-18, 25, 29 and 31 that depend on claim 1, do not resolve the issue noted in claim 1; and are thus appropriately rejected. 
Regarding claims 24, 26-28, 30, and 32 that depend on claim 23, do not resolve the issue noted in claim 23; and are thus appropriately rejected. 

Claim Rejections - 35 USC § 112 – Indefiniteness 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 23 recite the limitations “(i) accessing a bilingual corpus of documents, wherein the bilingual corpus includes a plurality of complete sentences, wherein each of the complete sentences is stored in both the first language and a second language that is different than the first language to form a parallel corpus of sentences; -2-(ii) after accessing the bilingual corpus of documents, extracting distinct new words in the second language from the bilingual corpus that correspond to distinct words in the first language in the set of sentiment-containing seed words, the distinct new words in the second language being synonyms for the distinct words in the first language, and (iii) after extracting the words in the second language, translating each of the distinct new words in the second language extracted from the bilingual corpus into distinct new words in the first language, wherein the translated words are new synonyms  each of the sentiment-containing words in the first language and are compiled into the first expanded set of sentiment-containing seed words in the first language, wherein the translated words expand the size of unique sentiment-containing seed words in the first language with new synonyms of each of the sentiment-containing words in the first language; and storing the first expanded set of sentiment-containing seed words on a non-transitory computer-readable medium” renders the claim indefinite because the claim language is unclear. Specifically, the 

Regarding claims 16-18, 25, 29 and 31 that depend on claim 1, do not resolve the issue noted in claim 1; and are thus appropriately rejected. 
Regarding claims 24, 26-28, 30, and 32 that depend on claim 23, do not resolve the issue noted in claim 23; and are thus appropriately rejected. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
To date no prior art references have been found that alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole. 
The closest prior arts, listed below, discloses:
Peng et al. (Patent Application Publication No. 2012/0259616): teaches expanding a set of sentiment-containing seed word using a corpus of text in a first language and expanding the set with distinct new words that represent a synonym of the extracted seed words that are used to expand the original set corresponding to a polarity class.
He (US Pat. No. 8,060,360): teaches statistical machine translation using a parallel corpus using a pivot language to learn set distinct words in two language that align with each other.
Mihalcea (NPL: “Multilingual Sentiment and Subjectivity Analysis”): teaches the use of bilingual database in expanding seed words used in supporting machine translations between a first and second language.
Esuli et al. (Non-Patent Literature Publication: “SENTIWORDNET: A Publicly Available Lexical Resource for Opinion Mining”): teaches the association of sentiment contenting words with a neutral polarity class.
Potemkin et al. (NPL: "Exploring semantic orientation of adverbs"):  teaches the use of proximity-based dictionary for extracting synonyms for the seed-words.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tala (NPL: “A Study of Stemming Effects on Information Retrieval in Bahasa Indonesia”): teaches that steaming is a process which provides a mapping of different morphological variants of words into their base/common word (stem). In addition to its ability to improve the retrieval performance, the stemming process, which is done at indexing time, will also reduce the size of the index file.
Mellebeek et al. (NPL: “Opinion mining of Spanish customer comments with non-expert annotations on mechanical turk”, hereinafter ‘Bart): using Amazon Mechanical Turk as a crowdsourcing tool for training sentiment classifiers in information retrieval and analysis task. 
Marcu et al. (US Pat. Pub. No. 2003/0204400) teaches translating words from a second language3 using seed words translated in the target language using a bilingual corpus.
Lui et al. (US Pat No. 7,519,528) teaches forward and backwards translations from a first language to a second and than to a first as depicted in Fig. 7. 
Goutte et al. (US Patent Application Publication No. 2006/0190241): Processing bilingual sentences using word alignment.
Yang et al (US Pub. No. 2011/0131032, hereinafter ‘Yang’): teaches a system that access a pattern-based knowledge base for storing learning data, in [0008] that includes sentence documents, as depicted in Fig. 4 , to generate translation results using text documents in a source language and a target language that are different from each other [0009] as parallel corpus, in [0024].
Hua et al.  (US Pub. No. 2010/0057432): Teaches managing a multi-lingual corpus of documents were the words are aligned using a pivot language to translate from a first language to a second language and back to a first to align the two languages, in [0011] & [0045]-[0046].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129